In a proceeding, purportedly pursuant to subdivision 3 of section 87 of the Membership Corporations Law, for an order approving the issuance of certificates of indebtedness as consideration for the purchase of cemetery lands, the Cemetery Board appeals from an order of the Supreme Court, Kings County, dated February 9, 1962, which determined after a hearing (see 33 Mise 2d 274) that the purchase price of $1,000,000 in cash was fair and reasonable and which also determined that if payment was to be made by certificates of indebtedness the fair and reasonable market value of the property was $8,000,000. Order reversed, without costs, and petition dismissed, without costs, solely upon the ground that the issues have become moot (cf. Matter of Adirondack League Club v. Board of Black Biv. Regulating List., 301 N. Y. 219, 223). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.